Citation Nr: 0933175	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  08-03 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a temporary total evaluation due to 
treatment for a service-connected disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bilateral hip 
condition and, if so, whether service connection is 
warranted.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bilateral knee 
condition and, if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1975 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision and a March 
2008 rating decision of the Cleveland, Ohio, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Veteran participated in a video conference hearing with 
the undersigned in February 2009.  A transcript has been 
associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The probative medical evidence of record shows that the 
Veteran's April 2006 surgery and subsequent period of 
convalescence are related to a service-connected disability.

2.  Service connection for a bilateral hip condition and a 
bilateral knee condition was previously denied by a May 2005 
rating decision.  

3.  Evidence submitted subsequent to the May 2005 rating 
decision is new to the claims file, but does not raise a 
reasonable possibility of substantiating the claims.  

CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the 
Veteran, the criteria for the assignment of a temporary total 
evaluation based on need for a period of convalescence 
following hospital treatment due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. § 4.30 (2008).

2.  The May 2005 rating decision which denied the Veteran's 
claims for service connection for a bilateral knee condition 
and a bilateral hip condition is final.           38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

3.  New and material evidence has not been submitted, and the 
claims of entitlement to service connection for a bilateral 
hip condition and a bilateral knee condition are not 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the Veteran was 
provided with a VCAA notification letter in August 2006, 
prior to the initial unfavorable AOJ decision issued in May 
2007.  The January 2008 notice letter was provided prior to 
the March 2008 rating decision.

In the aforementioned notification letter, the RO informed 
the Veteran of what the evidence must show to establish 
entitlement to a temporary total evaluation based on 
treatment for a service-connected disability.  The RO also 
explained what information and evidence he must submit and 
what information and evidence will be obtained by VA.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), 
as well as the Court's holding in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

With respect to the Veteran's new and material evidence 
claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court specifically addressed VCAA notice requirements in the 
context of a Veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  Id.  In this case, the 
January 2008 notification letter, included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claims were previously denied.  Consequently, the 
Board finds that adequate notice has been provided.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   
In addition, the duty to assist the Veteran has been 
satisfied in this case.  The service treatment records and 
post-service medical records are associated with the claims 
file.  The Board notes that the Veteran was not afforded a VA 
examination specifically with respect to his claim for a 
temporary total evaluation.  However, the record contains VA 
examination reports dated in March 2005 and February 2007 
that address the issue on appeal and the record includes 
numerous private treatment records that are also pertinent to 
the claim.  Therefore, the Board finds that the medical 
evidence of record is adequate to decide the claim.  38 
U.S.C.A.                 § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).  Moreover, since the claim for a 
temporary total rating has been granted, any deficiency is 
rendered moot.

With respect to the Veteran's claims to reopen, the Board 
notes that the Veteran has not received a VA examination.  
The March 2005 and February 2007 examinations were conducted 
for the express purpose of considering the Veteran's 
temporary total rating claim and contained no pertinent 
findings with regard to his hips or knees.  Such would 
trigger the question as to whether those examinations were 
adequate. See  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  However, as discussed in greater detail below, there 
is no showing that the Veteran has satisfied his initial 
burden to submit new and material evidence with which to 
reopen his previously denied claims.  Under these 
circumstances, there is no duty to provide an examination or 
medical opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(C)iii.  The Board may proceed to adjudicate the 
Veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  


	(CONTINUED ON NEXT PAGE)



II.	Temporary Total Evaluation

The Veteran contends that he is entitled to a temporary total 
evaluation based on a period of convalescence following an 
April 2006 surgery.  He stated that he was unable to work for 
several months and that he should therefore be compensated 
for such time off from work.  See hearing transcript.   

The Board initially notes that temporary total evaluations 
may be granted under either 38 C.F.R. § 4.29 or 38 C.F.R. § 
4.30.  The Veteran's claim is based on at-home convalescence 
following surgery and, therefore, the Board determines that      
38 C.F.R. § 4.29 does not apply as that statute refers to 
temporary total evaluations granted when the Veteran has 
required hospital treatment in an approved hospital for a 
period in excess of twenty-one days or hospital observation 
at the Department of Veterans Affairs expense for a service-
connected disability for a period in excess of twenty-one 
days.  The provisions of 38 C.F.R. § 4.30 pertaining to 
temporary total evaluations provide as follows:

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2), or (3) of this section effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.

Such total rating will be followed by appropriate schedular 
evaluations.  When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of a total 
rating under this section.

(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:


(1) Surgery necessitating at least one month of convalescence

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one major 
joint or more.

In addition, the Court has held that notations in the medical 
record as to the Veteran's incapacity to work after surgery 
must be taken into account in the evaluation of a claim 
brought under the provisions of 38 C.F.R. § 4.30.  Seals v. 
Brown, 8 Vet. App. 291, 296-297 (1995); Felden v. West, 11 
Vet. App. 427, 430 (1998).  Furthermore, the Court has noted 
that the term "convalescence" does not necessarily entail 
in-home recovery.

The Veteran was granted service connection for lumbosacral 
strain with degenerative joint disease in May 2005.  See May 
2005 rating decision.  The Veteran states that he received 
surgery in April 2006 with respect to his lumbar spine and, 
therefore, his surgery including his subsequent period of 
convalescence is related to his service-connected lumbosacral 
strain with degenerative joint disease.  The medical evidence 
of record confirms that the Veteran underwent surgery for a 
herniated disc of the lumbar spine on April 18, 2006.  The 
hospital report reveals diagnoses of right L5-S1 disk 
herniation and S1 radiculopathy.  The operation included a 
right L5-S1 laminotomy with medial facetectomy and 
foraminotomy and diskectomy with the intraoperative 
microscope for micro dissection.  Following the Veteran's 
surgery, in a May 2006 letter, the Veteran's physician stated 
that the Veteran should not return to work until estimated 
July 18, 2006 due to recent L5-S1 laminectomy/discectomy with 
restrictions of no bending more than 5 pounds or twisting for 
three months.  

The Board observes that there are conflicting medical 
opinions with respect to whether the Veteran's herniated disc 
of the lumbar spine is related to his service-connected 
lumbosacral strain with degenerative joint disease.  
Specifically, the Board acknowledges the September 2004 
medical evaluation wherein the physician explained that the 
Veteran was injured at work on August 27, 2003 and had on-
going pain symptoms of the low back and right lower 
extremity.  The evaluation noted that the x-ray of the 
lumbosacral spine showed degenerative change of the facet 
joint and that the Veteran's recent work injury appeared to 
be aggravating the pre-existing condition of the degenerative 
facet joint.  The physician also stated that the August 2003 
work injury appeared to cause the bulging L5-S1 disc.  

In contrast, the Veteran was afforded an evaluation in April 
2005.  The physician noted the previous medical evidence 
consisting of the September 2004 evaluation and indicated 
that the September 2004 physician offered no medical evidence 
that would cause any aggravation of degenerative facet change 
and there was no medical literature to support the 
physician's opinion.  The Veteran was also afforded a VA 
examination in March 2005 and the examiner reviewed the 
claims file and opined that it was less likely that the 
Veteran's disk protrusion was caused by chronic lumbosacral 
strain that occurred while he was in the military, but more 
likely the result of the August 2003 accident that occurred 
after his discharge.  

In reviewing the aforementioned medical evidence, the 
preponderance of the medical evidence reveals that the 
Veteran's herniated disc is not related to his service-
connected lumbosacral strain and degenerative joint disease.  
See March 2005 VA examination report and April 2005 
evaluation.  However, while making this distinction, the 
Board must acknowledge that while the main purpose of the 
April 2006 surgery was to treat the Veteran's nonservice-
connected herniated disc, the record also shows that the 
surgery included a right L5-S1 laminotomy with medial 
facetectomy and foraminotomy.  A laminotomy is defined as a 
"division of the lamina of a vertebra."  See Dorland's 
Illustrated Medical Dictionary, 31st Edition, pg. 1017.  
Facetectomy is described as the "excision of the articular 
facet of a vertebra."  Id., pg. 676.  Overall, the medical 
evidence of record shows that the Veteran has a degenerative 
facet change.  See April 2005 evaluation report and September 
2004 evaluation report.  As noted above, the May 2005 rating 
decision granted the Veteran service connection for a 
lumbosacral strain with degenerative joint disease and 
specifically noted in the body of the decision that the 
Veteran had facet degenerative joint disease.  Since the 
medical evidence has not differentiated the laminotomy with 
medial facetectomy aspect of the April 2006 surgery from the 
Veteran's service-connected lumbosacral strain with 
degenerative joint disease, in resolving the benefit of the 
doubt in favor of the Veteran, the Board finds that a 
temporary total evaluation for the period of at-home 
convalescence following the April 2006 surgery is granted.  
38 U.S.C.A. § 5107(b); see also Mittleider v. West, 11 Vet. 
App. 181 (1998).  

III.	New and Material Evidence

Prior to further discussing whether the Veteran has submitted 
new and material evidence, the Board must first address the 
definition of a "claim."  In Schroeder v. West, the Federal 
Circuit concluded that a "claim" should be defined broadly 
as an application for benefits for a current disability.  212 
F.3d 1265, 1269 (Fed. Cir. 2000); see also Rodriguez v. West, 
189 F.3d 1351, 1353 (Fed. Cir. 1999).  The Court applied this 
definition of a "claim" in Bingham v. Principi, 18 Vet. 
App. 470, 474 (2004), holding that "direct and presumptive 
service connection are, by definition, two means (i.e. two 
theories) by which to reach the same end, namely service 
connection," and that it therefore "follows logically that 
the appellant, in seeking service connection ... did not file 
two separate claims" but rather one claim.  Id.  In Roebuck 
v. Nicholson, 20 Vet. App. 307 (2006), the Court held that 
although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  Especially of 
note is the issue of finality.  In Bingham, the Federal 
Circuit delineated an additional distinction between claims 
and theories when considering the question of finality.  It 
held that, pursuant to 38 U.S.C. § 7104(b), "finality 
attaches once a claim for benefits is disallowed, not when a 
particular theory is rejected."  421 F.3d at 1348-49.  Here, 
the Veteran appears to raise an alternate theory of service 
connection for a bilateral hip condition on a secondary 
basis, which was not argued when his claim was first 
adjudicated in May 2005.  However, for the reasons discussed 
directly above, the Board will consider this secondary 
service connection claim as part of the Veteran's petition to 
reopen his claims for service connection for a bilateral hip 
condition.  

The Veteran's claims for service connection for a bilateral 
knee condition and bilateral hip condition were previously 
denied by a May 2005 rating decision.  The Veteran was 
informed of the decision, including his procedural and 
appellate rights, and did not appeal.  Thus, the May 2005 
rating decision is final.  38 U.S.C.A.           § 7105(c) 
(West 2002); 38 C.F.R. § 3.104 (2008).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that by a March 2008 rating decision, the RO 
declined to reopen the Veteran's claims of entitlement to 
service connection for a bilateral hip condition and a 
bilateral knee condition on the basis that new and material 
evidence had not been received to reopen the claim.  The 
Board must make its own determination as to whether any newly 
submitted evidence warrants a reopening of the claim.  This 
is important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).


In the May 2005 rating decision, the RO denied the Veteran 
service connection for a bilateral knee condition and a 
bilateral hip condition because there was no current 
diagnosis of a bilateral knee condition or a bilateral hip 
condition and there was no medical evidence relating the 
Veteran's alleged conditions to active military service.  The 
evidence of record at the time of the May 2005 rating 
decision includes the Veteran's service treatment records, 
the Veteran's statements, the March 2005 VA examination 
report, and private treatment records.  

Based on the grounds stated for the denial of service 
connection for a bilateral knee condition and a bilateral hip 
condition in the May 2005 rating decision, new and material 
evidence would consist of evidence of a current diagnosis of 
a bilateral knee condition and bilateral hip condition and 
medical evidence linking such conditions to active service.  
In this regard, additional evidence received since the May 
2005 rating decision includes private treatment records, a VA 
examination report dated in February 2007, and the Veteran's 
video conference hearing testimony.  

The Veteran's statements, including his personal testimony 
during the video conference hearing, to the effect that he 
suffered from bilateral hip and knee pain, are essentially 
duplicative of his contentions at the time of his original 
claim.  Such contentions are not new.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  Accordingly, this is not new 
and material evidence.

With respect to the private treatment records, the Board 
finds that these records do not constitute new and material 
evidence.  Although the records are "new," they merely 
document that the Veteran had complaints of knee pain.  The 
private treatment records do not provide any diagnoses with 
respect to the Veteran's knees.  Pain in and of itself is not 
a diagnosis.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Such was noted in the May 2005 rating 
decision.  Furthermore, there is no competent medical 
evidence of record which relates the etiology of the 
bilateral knee condition to service.  See Cornele v. Brown, 6 
Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) (medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence).  

The Board does acknowledge that the Veteran complained of 
pain in his hips in the private treatment records, which 
again is not a disability.  Although there are diagnoses of 
several neurological disorders in the private treatment 
records, the Veteran's pain in his hips has not been 
specifically attributed to such a diagnosis nor has a 
physician related the Veteran's hip pain to a disability 
related to service or a service-connected disability.  In any 
event, the record shows that the RO has treated the Veteran's 
complaints of radiating pain to his lower extremities as a 
new claim for entitlement to service connection for a 
neurological disorder and has started development of the 
claim.    

Lastly, the February 2007 VA examination report only refers 
to treatment for the Veteran's back condition and does not 
contain any diagnoses or documentation related to the 
Veteran's bilateral knee condition or bilateral hip 
condition.  As such, the examination report does not 
constitute new and material evidence sufficient to reopen the 
claim.  

In view of the foregoing, the Board finds that while the 
evidence received since the last prior denial of service 
connection for a bilateral knee condition and bilateral hip 
condition was not previously submitted to agency decision 
makers, the evidence does not relate to an unestablished fact 
necessary to substantiate the claims, is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claims.  As such, new and 
material evidence has not been received pursuant to 38 C.F.R.               
§ 3.156(a).  Inasmuch as new and material evidence adequate 
to reopen the previously denied claims has not been received, 
the Board does not have jurisdiction to consider the claims 
or to order additional development.  See Barnett v. Brown, 83 
F.3d. 1380 (Fed. Cir. 1996).  The claims are therefore 
denied.

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against the 
claims.  Thus, the benefit of the doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Circ. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to a temporary total evaluation due to treatment 
for a service-connected disability is granted.  

New and material evidence has not been submitted and the 
claim to reopen service connection for a bilateral knee 
condition is denied.  

New and material evidence has not been submitted and the 
claim to reopen service connection for a bilateral hip 
condition is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


